— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 7, 1990, which, upon reconsideration, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
There is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s conclusion that claimant voluntarily left his employment after an argument with the employer’s president during which he refused to deliver empty cartons to her to be used for business files (see, Matter of Steed [Roberts] 115 AD2d 166). The employer’s director testified that he had performed this duty in the past and that when claimant failed to report to work, she called him and he told her that he "couldn’t take it anymore”. While claimant contended that he was fired, this merely presented a question of credibility for the Board to resolve (see, Matter of Woods [Ross] 54 AD2d 515). Furthermore, inability to get along with one’s employer is not good cause for leaving one’s employment (see, Matter of Grossman [Levine] 51 AD2d 853) *425and refusal to obey an order of the employer to perform certain work has also been held to constitute voluntarily leaving without good cause (see, Matter of Cummings [Catherwood], 37 AD2d 671). We have considered claimant’s remaining contentions and reject them as lacking in merit.
Casey, J. P., Weiss, Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the decision is affirmed, without costs.